                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

KENNETH SIMPSON,                                            )
                                                            )
                  Petitioner,                               )
                                                            )
         v.                                                 )             No. 4:19-CV-1313 RLW
                                                            )
MICHAEL D. SMITH,                                           )
                                                            )
                                                            )
                  Respondent.                               )

                                      MEMORANDUM AND ORDER

         This matter is before the Court on the petition of Kenneth Simpson, which seeks habeas

corpus relief pursuant to 28 U.S.C. § 2241. Specifically, petitioner requests relief under the First

Step Act of2018 1 for the sentence imposed against him by the United States District Court for the

Eastern District of Missouri in United States v. Simpson, No. 4:10-cr-00169-RWS (E.D. Mo.). For

the reasons discussed below, the Court will administratively close this habeas action.

                                                     Discussion

         On February 15, 2011, petitioner pled guilty to one count of receipt of child pornography

in violation of 18 U.S.C. § 2252A(a)(2). United States v. Simpson, No. 4:10-cr-00169-RWS (E.D.

Mo.). He was sentenced on May 12, 2011, to sixty months imprisonment and a lifetime term of

supervised release. Petitioner originally filed this habeas action in the United States District Court

forthe Western District of Missouri. Simpson v. Smith, No. 6:19-cv-03163 SRB (W.D. Mo.). The


1
  The First Step Act of 2018 retroactively applies the revised statutory penalties of the Fair Sentencing Act of 2010.
See First Step Act of2018, § 404(a) (stating that "the term 'covered offense' means a violation ofa Federal criminal
statute, the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of2010 ... that was
committed before August 3, 201 O"). If sections 2 and 3 of the Fair Sentencing Act were in effect at the time the
covered offense was committed, the court that imposed the sentence may impose a reduced sentence. See First Step
Act of2018, § 404(b). "The authority to reduce a sentence applies only to (1) federal offenses (2) committed before
August 3, 2010 ... (3) for which the Fair Sentencing Act changed the statutory penalty range, i.e., certain crack cocaine
offenses." United States v. Kamber, 2019 WL 399935, at *l (S.D. Ill. 2019).
matter was ordered transferred to this Court on May 16, 2019. Petitioner seeks relief from the

sentence imposed against him by this Court, asserting that he is entitled to good time credit to be

retroactively applied to his sentence. Specifically, petitioner seeks a reduction of his criminal

sentence under retroactive application of the Fair Sentencing Act of 2010, as set forth in the First

Step Act of2018.

       Petitioner's argument relates to a decrease in his sentence, which is more properly brought

as a motion for reduction of sentence in his criminal case pursuant to 18 U.S.C. § 3582(c). The

usual course would be to administratively close this action and transfer petitioner's application for

relief to his criminal case. However, petitioner already has a motion pending in his criminal case

brought pursuant to the First Step Act. Therefore, to decrease duplicative filings, the Court will

simply administratively close this action.

       Accordingly

       IT IS HEREBY ORDERED that this action is ADMINISTRATIVELY CLOSED as

petitioner currently has a motion pending in his criminal case brought pursuant to the First

Step Act seeking a reduction in his criminal sentence.

       IT IS FURTHER ORDERED that any pending motions in this action are DENIED

WITHOUT PREJUD~.

       Dated thi&                    _ _f____
                          day of _qzui-#-#- l- , 2019.


                                                  ~/.~
                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
